

117 S507 IS: Electric Vehicles for Underserved Communities Act of 2021
U.S. Senate
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 507IN THE SENATE OF THE UNITED STATESMarch 1, 2021Ms. Cortez Masto introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo increase deployment of electric vehicle charging infrastructure in low-income communities and communities of color, and for other purposes.1.Short titleThis Act may be cited as the Electric Vehicles for Underserved Communities Act of 2021.2.DefinitionsIn this Act:(1)Electric vehicleThe term electric vehicle means—(A)a Zero-Emission Vehicle (as defined in section 88.102–94 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act)); and(B)a vehicle that, under any possible operational mode or condition, produces zero exhaust emissions of—(i)any criteria pollutant for which there are national ambient air quality standards under section 109 of the Clean Air Act (42 U.S.C. 7409);(ii)any precursor pollutant; or(iii)any greenhouse gas. (2)Electric vehicle charging infrastructure(A)In generalThe term electric vehicle charging infrastructure means any property (not including a building and its structural components) if that property is—(i)made available for use by members of the general public; and(ii)used to charge or fuel electric vehicles, but only if the property is located at the point where the vehicles are charged or fueled.(B)Inclusion of utility service connectionsThe term electric vehicle charging infrastructure includes any utility service connections, utility panel upgrades, or contributions in aid of construction (within the meaning of section 118 of the Internal Revenue Code of 1986) that are required for the charging or fueling of electric vehicles.(3)Greenhouse gasThe term greenhouse gas means any of the following:(A)Carbon dioxide.(B)Methane.(C)Nitrous oxide.(D)Hydrofluorocarbons.(E)Perfluorocarbons.(F)Sulfur hexafluoride.(4)Publicly accessible(A)In generalThe term publicly accessible means—(i)with respect to electric vehicle charging infrastructure, that the electric vehicle charging infrastructure is available, at zero or reasonable cost, to members of the public for the purpose of charging a privately owned or leased electric vehicle; and(ii)with respect to an electric vehicle, that the electric vehicle is available for use by members of the general public as part of a ride service or vehicle sharing service or program.(B)InclusionsThe term publicly accessible includes electric vehicle charging infrastructure and electric vehicles described in clauses (i) and (ii), respectively, of subparagraph (A) that are located within or around—(i)public sidewalks and streets;(ii)public parks;(iii)public buildings, including—(I)libraries;(II)schools; and(III)government offices;(iv)public parking;(v)shopping centers; and(vi)commuter transit hubs.(5)Relevant programThe term relevant program means a program of the Department of Energy, including—(A)the State energy program established under part D of title III the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.);(B)the Clean Cities program;(C)the Energy Efficiency and Conservation Block Grant Program established under section 542(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17152(a));(D)a loan guarantee made under title XVII of the Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.); and(E)any other program of the Department of Energy, as the Secretary determines to be appropriate.(6)SecretaryThe term Secretary means the Secretary of Energy.(7)Underserved or disadvantaged communityThe term underserved or disadvantaged community means a community located within a ZIP Code or census tract that is identified as—(A)a low-income community;(B)a community of color;(C)a Tribal community;(D)having a disproportionately low number of electric vehicle charging stations per capita, compared to similar areas; or(E)any other community that the Secretary determines is disproportionately vulnerable to, or bears a disproportionate burden of, any combination of economic, social, environmental, and climate stressors.3.Expanding access to electric vehicles in underserved or disadvantaged communities(a)Assessment(1)In generalThe Secretary shall conduct an assessment of the state of, challenges to, and opportunities for, deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities in urban, suburban, and rural communities throughout the United States.(2)RequirementIn carrying out the assessment under paragraph (1), the Secretary, to the maximum extent practicable, shall work with each State to enumerate and identify, with detail at the level of ZIP Codes and census tracts, in urban, suburban, and rural areas within each State—(A)the number of existing and planned publicly accessible level 2 charging stations and direct current fast charging stations for individually owned light-duty and medium-duty electric vehicles; (B)the number of existing and planned level 2 charging stations and direct current fast charging stations for public sector and commercial—(i)fleet electric vehicles; and (ii)medium- and heavy-duty electric vehicles; and (C)the number and type of electric vehicle charging stations installed in or around, or available to occupants of—(i)public housing; or (ii)affordable housing.(b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the results of the assessment conducted under subsection (a), which shall—(1)describe the state of deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities in urban, suburban, and rural areas in the United States, including—(A)the state of deployment of electric vehicle charging infrastructure that is—(i)publicly accessible;(ii)installed in or around, or available to occupants of—(I)public housing; or(II)affordable housing;(iii)installed in or around, or available to occupants of, multi-unit dwellings;(iv)available to public sector and commercial fleets; or(v)installed in, or available at, places of work;(B)the policies, plans, and programs that States, cities, utilities, and private entities are using to encourage greater deployment and use of electric vehicles and any associated electric vehicle charging infrastructure, including programs to encourage deployment of publicly accessible electric vehicle charging infrastructure that is available to residents of publicly or privately owned multi-unit dwellings;(C)ownership models for level 2 charging stations and direct current fast charging stations located in or around—(i)residential multi-unit dwellings;(ii)commercial buildings; and (iii)publicly accessible areas;(D)mechanisms for financing electric vehicle charging infrastructure; and(E)the rates charged for the use of level 2 charging stations and direct current fast charging stations;(2)identify current barriers to expanding the deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities in urban, suburban, and rural areas, including barriers to expanding the deployment of publicly accessible electric vehicle charging infrastructure;(3)identify the potential for, and barriers to, recruiting and entering into contracts with locally owned small and disadvantaged businesses, including women- and minority-owned businesses, to deploy electric vehicle charging infrastructure in underserved or disadvantaged communities in urban, suburban, and rural areas;(4)compile and provide an analysis of best practices and policies used by State and local governments, nonprofit organizations, and private entities to increase deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities in urban, suburban, and rural areas, including best practices and policies relating to—(A)public outreach and engagement;(B)increasing deployment of publicly accessible electric vehicle charging infrastructure; and(C)increasing deployment of electric vehicle charging infrastructure in or around publicly or privately owned multi-unit dwellings;(5)to the maximum extent practicable, enumerate and identify, with detail at the level of ZIP Codes and census tracts, in urban, suburban, and rural areas within each State—(A)the number of existing and planned publicly accessible level 2 charging stations and direct current fast charging stations for individually owned light-duty and medium-duty electric vehicles; (B)the number of existing and planned level 2 charging stations and direct current fast charging stations for public sector and commercial—(i)fleet electric vehicles; and (ii)medium- and heavy-duty electric vehicles; and (C)the number and type of electric vehicle charging stations installed in or around, or available to occupants of—(i)public housing; or (ii)affordable housing; and(6)describe the methodology used to obtain the information provided in the report.(c)Updated assessmentNot later than 5 years after the date of enactment of this Act, the Secretary shall—(1)update the assessment conducted under subsection (a); and(2)submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives and make publicly available a report that—(A)updates the information reported under subsection (b); and(B)includes a description of case studies and key lessons learned after the date on which the report under subsection (b) was submitted with respect to expanding the deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities in urban, suburban, and rural areas.4.Electric vehicle charging equity program(a)ProgramNot later than 90 days after the date of enactment of this Act, the Secretary shall establish a program, to be known as the EV Charging Equity Program, to increase the deployment and accessibility of electric vehicle charging infrastructure in underserved or disadvantaged communities by—(1)providing technical assistance to eligible individuals and entities described in subsection (b); and(2)awarding grants, on a competitive basis, to eligible individuals and entities described in subsection (b) for projects that increase the deployment and accessibility of electric vehicle charging infrastructure, including electric vehicle charging infrastructure that is—(A)publicly accessible;(B)located within or around, or is easily accessible to residents of—(i)public or affordable housing;(ii)multi-unit dwellings; or(iii)single-family homes; or(C)located within or around, or is easily accessible to, places of work, subject to the condition that the electric vehicle charging infrastructure is publicly accessible not less than 5 days per week.(b)Eligible individuals and entities(1)In generalSubject to paragraph (2), an eligible individual or entity referred to in subsection (a) is—(A)an individual or household that owns any property on which a project will be carried out;(B)a State, local, Tribal, or territorial government;(C)an agency or department of a State, local, Tribal, or territorial government;(D)an electric utility, including—(i)a municipally owned electric utility;(ii)a publicly owned electric utility;(iii)an investor-owned utility; and(iv)a rural electric cooperative;(E)a nonprofit organization or institution;(F)a public housing authority;(G)an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001));(H)a local small or disadvantaged business; or(I)a partnership between 2 or more individuals or entities described in subparagraphs (A) through (H).(2)UpdatesIn carrying out the EV Charging Equity Program, the Secretary may establish a list of eligible individuals and entities that includes individuals or entities not described in paragraph (1) or excludes individuals or entities described in that paragraph if the Secretary determines that including or excluding the individual or entity would be beneficial to increasing the deployment and accessibility of electric vehicle charging infrastructure in underserved or disadvantaged communities. (c)Cost share(1)In generalExcept as provided in paragraph (2), the amount of a grant awarded under this section for a project shall not exceed 80 percent of the costs of the project.(2)Single-family homesThe amount of a grant awarded under this section for a project that involves, as a primary focus, single-family homes shall not exceed 60 percent of the costs of the project.(d)LimitationNot more than 15 percent of the total amount of grants awarded under this section each fiscal year may be awarded for projects that involve, as a primary focus, single-family homes.(e)PriorityIn awarding grants and providing technical assistance under this section, the Secretary shall give priority to projects that—(1)provide the greatest benefit to the greatest number of people within an underserved or disadvantaged community;(2)incorporate renewable energy resources;(3)maximize local job creation, particularly among low-income, women, and minority workers; or(4)utilize or involve locally owned small and disadvantaged businesses, including women- and minority-owned businesses.(f)Public notice and request for applicationsThe Secretary shall publish in the Federal Register and such other publications as the Secretary considers to be appropriate a notice and request for applications to carry out projects under the EV Charging Equity Program.(g)Education and outreach(1)In generalIn carrying out the EV Charging Equity Program, the Secretary shall establish an education and outreach campaign to ensure that information regarding the program and the benefits of, and opportunities for, electric vehicle charging infrastructure is made available to individuals and relevant entities that live within or serve underserved or disadvantaged communities.(2)RequirementsAt a minimum, the education and outreach campaign established under this subsection shall include—(A)the development and dissemination of an electric vehicle charging resource guide that is—(i)maintained electronically on a website;(ii)available to the public, free of charge; and(iii)directed specifically toward individuals and relevant entities that live within or serve underserved or disadvantaged communities;(B)targeted outreach toward, and coordinated public outreach with, relevant State, local, and Tribal entities, nonprofit organizations, and institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) that are located within or serve underserved or disadvantaged communities; and(C)any other forms of education or outreach that the Secretary determines to be appropriate to increase awareness of, and access to, the EV Charging Equity Program.(h)Reports to congressNot later than 1 year after the date on which the EV Charging Equity Program is established under this section, and not less frequently than once every 2 years thereafter, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives and make publicly available a report on the status of the EV Charging Equity Program, including—(1)a list and description of projects for which a grant or technical assistance has been provided under this section; and(2)a description of the amount of funding or assistance provided with respect to each of those projects.(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $96,000,000 for each of fiscal years 2021 through 2030.5.Ensuring program benefits for underserved and disadvantaged communitiesIn administering a relevant program, the Secretary, to the maximum extent practicable, shall invest or direct available and relevant programmatic resources to ensure that each relevant program—(1)promotes electric vehicle charging infrastructure; (2)supports clean and multi-modal transportation;(3)provides improved air quality and emissions reductions; and(4)prioritizes the needs of underserved or disadvantaged communities.